NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted August 29, 2019*
                             Decided September 3, 2019

                                       Before

                        DIANE P. WOOD, Chief Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 18‐3719

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Northern District of Illinois,
                                              Western Division.

      v.                                      No. 3:18‐CR‐50033(1)

JOHN L. WOODWARD,                             Philip G. Reinhard,
     Defendant‐Appellant.                     Judge.



                                      ORDER

       John Woodward, who had been convicted of possessing child pornography,
appeals from the district court’s judgment revoking supervised release and, in
particular, challenges one of the special conditions imposed upon revocation. The
condition prohibits him from possessing sexually oriented or sexually stimulating

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3719                                                                               Page 2

materials. The government concedes that the condition is vague, so we remand the case
to the district court to reconsider that condition.

       After serving his sentence for possession of child pornography, Woodward
violated the terms of his supervised release. During a search of his apartment, officers
found material that they determined to be child pornography—the possession of which
violated Woodward’s supervised‐release condition prohibiting the viewing or
possession of materials depicting sexually explicit conduct (as defined in 18 U.S.C.
§ 2256(2)).

       The probation office prepared a report that included proposed conditions of
supervised release. One of the conditions, special condition 15, sets forth what sexually
oriented material Woodward could not view or possess:

       You shall not view or possess pornography and you shall not possess or
       have under your control any pornographic, sexually oriented or sexually
       stimulating materials….

At sentencing, Woodward objected that the condition failed to supply guidance about
the specific sort of materials that he would not be allowed to view or possess. The court
overruled the objection:

       Well, that’s a vagueness argument, and that may be a good argument, but
       it is no different than pornography, what is pornography …. I think this is
       appropriate to put in “sexually oriented” or “sexually stimulating.” We
       would spend paragraphs trying to say what that is to take out the
       vagueness. I will just say that I will have to determine that if it ever arises.

The court then sentenced him to 24 months’ imprisonment and a lifetime term of
supervised release with various conditions, including special condition 15.

       On appeal, Woodward argues that special condition 15 is unconstitutionally
vague and overbroad. He notes that we have previously rejected—on overbreadth and
vagueness grounds—supervised release conditions that limit the defendant from
possessing “sexually oriented” or “sexually stimulating” material. See United States v.
Sainz, 827 F.3d 602, 608 (7th Cir. 2016); United States v. Adkins, 743 F.3d 176, 194 (7th Cir.
2014). We similarly have rejected supervised release conditions that ban the possession
No. 18‐3719                                                                           Page 3

of adult pornography, which enjoys First Amendment protection. See United States v.
Shannon, 743 F.3d 496, 500 (7th Cir. 2014).

        The government concedes the point on appeal, so we vacate this part of the
district court’s order and remand for a limited resentencing to clarify special condition
15. As we noted in Adkins:

       We recognize the difficulty of drafting special conditions in this context.
       We therefore emphasize that various options remain open, including (1)
       defining the crucial terms in the existing special condition in a way that (a)
       provides clear notice to Adkins (preferably through objective rather than
       subjective terms), (b) includes a mens rea requirement (such as intentional
       conduct), and/or (c) is not broader than reasonably necessary to achieve
       the goals of 18 U.S.C. § 3553(a)(2)(b), (a)(2)(C), and (a)(2)(D), see § 3583(d);
       and (2) narrowing the scope of proscribed conduct, such as by (a) focusing
       on child pornography, which federal statutes objectively define, see, e.g.,
       18 U.S.C. § 2256(8), and/or (b) focusing on particular establishments such
       as strip clubs, adult bookstores, and adult theaters.
743 F.3d at 196.

    We VACATE special condition 15 of Woodward’s supervised release and
REMAND this case for further proceedings.